 1
 2
 3                                                                     JS-6
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
     ALONZO MCKINNEY,                  ) NO. 21-CV-03658-JGB (KS)
11                                     )
                     Plaintiff,        )
12
             v.                        )
13                                     ) ORDER AND JUDGMENT OF DISMISSAL
14                                     )
     UNKNOWN,
                                       )
15                   Defendant.        )
16   _________________________________ )
17
18         On April 21, 2021, Plaintiff, a California state prisoner proceeding pro se, filed a one-
19   page document titled “citizen complaint or judicial intervention” against the “San Diego Court
20   Clerk” in regards to “fees for state habeas writ.” (Dkt. No. 1.) The Clerk initially docketed
21   the document as a habeas petition, but the Court, upon further review, determined that Plaintiff
22   was not challenging the fact or duration of his custody and, therefore, had filed a civil rights
23   complaint—not a habeas petition. (Dkt. No. 4.)
24
25         However, the Complaint identifies no specific constitutional violations and provides no
26   specific statement of facts. The Complaint also appears to sue a court clerk, who is entitled to
27   immunity from damages for civil rights violations for tasks that are integral to the judicial
28   process. See Mullis v. United States Bankruptcy Court, Dist. of Nevada, 828 F.2d 1385, 1390

                                                   1
 1   (9th Cir. 1987), cert. denied, 108 S. Ct. 2031 (1988). For these reasons, the Complaint is
 2   subject to dismissal. See FED. R. CIV. P. 8; United States ex rel. Cafasso v. Gen. Dynamics
 3   C4 Sys., Inc., 637 F.3d 1047, 1059 (9th Cir. 2011) (complaint violates Rules 8 if a defendant
 4   would have difficulty understanding and responding to it); see also 28 U.S.C. § 1915A(b)
 5   (Congress requires district courts to dismiss civil rights complaints brought by prisoners if the
 6   court determines that the complaint, or any portion thereof, fails to state a claim upon which
 7   relief can be granted).
 8
 9          Additionally, on May 6, 2021, the Court notified Plaintiff that he had failed to pay the
10   filing fee and had not filed a request to proceed in forma pauperis (“IFP”). (Dkt. No. 4.) On
11   May 14, 2021, after more than a week had passed and Plaintiff had not responded to the
12   Court’s notification, the Court ordered Plaintiff to show cause, no later than June 4, 2021, why
13   the action should not be dismissed for failure to pay the filing fee or obtain authorization to
14   proceed without prepayment of the fee. (Dkt. No. 5.)
15
16          On May 17, 2021, Plaintiff filed a Response in which he states that the matter is “not a
17   civil complaint for Judge Stevenson,” but, rather, “for U.S. attorney office to investigate
18   misconduct of clerk.” (Dkt. No. 6) (errors in original). In effect, Plaintiff concedes that the
19   matter should be dismissed so that he can address his concerns with the United States
20   Attorney’s Office. Plaintiff certainly does not attempt to show cause why the action should
21   not be dismissed for failure to pay the filing fee or obtain authorization to proceed IFP.
22   Accordingly, IT IS HEREBY ORDERED AND ADJUDGED that this action is DISMISSED.
23
24   DATED: June 17, 2021                                ________________________________
25                                                              JESUS G. BERNAL
                                                         UNITED STATES DISTRICT JUDGE
26
     Presented by:
27
28   ___________________________________
          KAREN L. STEVENSON
     UNITED STATES MAGISTRATE JUDGE
                                                    2
